                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–70–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 THOMAS JOSEPH MASCARENA,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on August 13, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Thomas Joseph Mascarena’s


                                           1
guilty plea after Cutsinger appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to prohibited person in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) as charged in the

Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

21), and I adopt them in full.

      Accordingly, IT IS ORDERED that Thomas Joseph Mascarena’s motion to

change plea (Doc. 15) is GRANTED and Thomas Joseph Mascarena is adjudged

guilty as charged in the Indictment.

      DATED this 4th day of September, 2019.




                                         2
